Case: 20-60588   Document: 00515940888     Page: 1    Date Filed: 07/16/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 16, 2021
                            No. 20-60588                         Lyle W. Cayce
                                                                      Clerk

   Great American Life Insurance Company,

                                                                  Plaintiff,

                                versus


   Ava Mitchell Tanner,

                                                     Defendant—Appellee,

                                versus

   Alita Margaret Mitchell; Craig J. Cheatham,

                                                Defendants—Appellants,

                                versus

   Phyllis Mitchell Fernandez,

                                                     Intervenor—Appellee,

   ______________________________

   Ava Mitchell Tanner; Phyllis Fernandez,

                                                     Plaintiffs—Appellees,

                                versus
Case: 20-60588      Document: 00515940888          Page: 2    Date Filed: 07/16/2021

                                    No. 20-60588



   Alita Cheatham Mitchell; Craig Cheatham,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                    USDC Nos. 3:16-CV-70 c/w 3:18-CV-23


   Before Smith, Stewart, and Ho, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          In April 2016, Great American Life Insurance Company (“GALIC”)
   filed an interpleader action seeking to determine the proper beneficiary of
   two annuities belonging to decedent Don Mitchell (“Don”). The district
   court granted summary judgment in favor of Don’s daughter, Ava Tanner
   (“Ava”), rejecting the claims of Don’s widow and stepson, Alita Mitchell
   (“Alita”) and Craig Cheatham (“Craig”). Craig and Alita appealed. This
   court determined that material issues of fact existed, vacated the district
   court’s summary judgment in favor of Ava, and remanded the case for trial.
   See Great Am. Life Ins. Co. v. Tanner, 766 F. App’x 82, 84 (5th Cir. 2019)
   (referred to herein as “Tanner I”). While those proceedings were pending,
   Ava and her sister, Phyllis Fernandez, filed another suit in 2018 claiming
   entitlement to other assets belonging to Don, including life insurance
   proceeds, an individual retirement account (“IRA”), and mineral rights. The
   two cases were consolidated for trial. After a three-day bench trial in July
   2019, the district court again held in favor of Don’s children, Ava and Phyllis,
   awarding them the GALIC annuities, the IRA, the life insurance proceeds,
   and the mineral rights. Craig and Alita filed this appeal. For the following
   reasons, we AFFIRM.




                                          2
Case: 20-60588     Document: 00515940888          Page: 3    Date Filed: 07/16/2021




                                   No. 20-60588


                          I. Factual Background
          Many of the facts giving rise to this appeal are detailed in our prior
   opinion. See Tanner I, 766 F. App’x at 84–86. For purposes of clarity, we will
   briefly summarize some of those facts here, along with other relevant facts
   from the record and the second lawsuit that Ava and Phyllis filed in 2018.
          Don married his first wife Barbara Mitchell in 1963 and the two had
   three children—Ava, Phyllis, and Donice. In 1980, Donice passed away. In
   1984, Don and Barbara divorced. In 1987, Don married his second wife,
   Earlene Cotton White, and they lived together in Heth, Arkansas, until
   Earlene’s death in 2005. In 2007, Ava moved to Heth to be near Don. Ava
   has been medically disabled since 2001.
          In 2011, Don began communicating with Alita Cheatham, the widow
   of one of his friends. Within a few weeks, Don began visiting Alita at her
   home in Horn Lake, Mississippi, and within months, the two began
   discussing marriage. That year, Don’s health was declining, and Ava served
   as his caregiver during this time. In early 2012, Don had surgery to remove a
   cancerous spot from the side of his head. Shortly after Don’s surgery, Ava
   traveled to Florida to care for her mother, who was also recovering from
   surgery. When Ava returned to Arkansas in August of that year, she
   discovered that Don’s health had continued to steadily decline. Then, in
   November 2012, Don was diagnosed with lung cancer and began receiving
   chemotherapy and radiation.
          In April 2013, Don retired from his job as a boat captain on the
   Mississippi River due to his poor health. He began struggling to keep up with
   his bills so he added Ava to his bank accounts so she could help him keep his
   financial affairs in order. When Don retired, he purchased two annuities from
   GALIC, then valued at $117,333.54 and $120,153.25, and named Ava as the




                                         3
Case: 20-60588     Document: 00515940888          Page: 4    Date Filed: 07/16/2021




                                   No. 20-60588


   beneficiary. These two annuities were the focus of the interpleader suit that
   GALIC filed in April of 2016.
          In March 2015, Ava left for Florida again to care for her mother. She
   took with her the information on the GALIC annuities, the receipt for Don’s
   burial policy, and a checkbook. She called to check on Don regularly and
   offered to return to Arkansas in the summer of 2015, but Don and Alita told
   her that was not necessary. Around this time, Don and Alita’s son Craig
   began discussing Don’s finances. Don did not know how to find the accounts
   and investments that were in his name, nor did he know his account balances.
   He was also unsure where his trust account was located. Craig and Don went
   the following week to speak with an attorney in Little Rock about Don’s trust.
   Don and Craig then went to Regions Bank (“Regions”) to get a copy of his
   bank statements. Don told Craig that his accounts were missing tens of
   thousands of dollars. Bank officials told Don that he had active checking
   accounts in Alabama, Florida, and Arkansas. Don was confused by this
   information and told bank personnel that he was only aware of some bank
   accounts that he had in Arkansas. Don then closed all but one of his accounts.
   The record reflects that Don was upset that his accounts did not show the
   balances he expected, and he began to discuss with Craig the possibility that
   Ava had stolen money from him.
          Days later, Don and Craig went to Regions to meet with the branch
   manager about Don’s investments. There, Craig learned about the GALIC
   annuities. On August 14, 2015, Don signed forms revoking Ava’s power of
   attorney and appointing Craig in her place. Don called his long-time attorney,
   Frank Dudeck (“Dudeck”), and asked his office to prepare the necessary
   forms. Craig went alone to Dudeck’s office to retrieve the forms. Craig then
   faxed his newly executed power of attorney and Ava’s revocation to GALIC
   and told them to freeze Don’s accounts until they received further notice
   from Craig.



                                         4
Case: 20-60588          Document: 00515940888             Page: 5      Date Filed: 07/16/2021




                                          No. 20-60588


          On August 17, 2015, Don returned to Regions with both Alita and
   Craig and made Alita the primary beneficiary of the GALIC annuities. Later
   that day, Don and Alita were married in a private ceremony. Don’s children
   were not invited to the wedding. Shortly thereafter, Don made Craig the
   contingent beneficiary of the GALIC annuities. After Don and Alita were
   married, Alita changed Don’s telephone number. Ava claims she was not
   given Don’s new number and that she was prevented from contacting Don
   thereafter. Alita claims that she provided Don’s new number to Ava.
          According to Ava, on August 20th, Don called her on his speaker
   phone with Alita and Craig present and listening and demanded that she
   return approximately $200,000 that he believed was missing from his trust
   account. The following day, with Craig’s assistance, Don removed Ava as
   beneficiary from his Prudential Life Insurance policy, then valued at
   approximately $184,000, and added Alita and Craig as beneficiaries to the
   policy. A few days later, again with Craig’s assistance, Don signed a form
   designating Craig and Alita as beneficiaries of his Cetera IRA account valued
   at approximately $149,000. The following month, in Craig’s presence, Don
   executed a new will, removed Ava as executor, and appointed Craig as the
   executor. The new will left all of Don’s property to his trust account, of
   which Alita was the residual beneficiary. Don then made Alita the residual
   beneficiary of his mineral interests. 1 He then amended his trust to lower the
   bequests to Ava and Phyllis to $500 each. On December 1, 2015, Don died at
   the age of 81.
                               II. Procedural History
          In 2016, GALIC filed an interpleader suit to determine the proper
   recipient of the two annuities—Alita, Craig, Ava, or anyone else. All three


          1
              The record does not contain a clear valuation of Don’s mineral interests.




                                                 5
Case: 20-60588      Document: 00515940888          Page: 6    Date Filed: 07/16/2021




                                    No. 20-60588


   answered GALIC’s complaint. Alita filed a crossclaim against Ava. Ava filed
   a crossclaim against Craig and Alita alleging that they had exerted undue
   influence over Don prior to his death to gain control of his assets and cut off
   his contact with his family. Ava also filed an amended crossclaim seeking to
   add the disputed Prudential Life Insurance proceeds, the Cetera IRA account
   funds, and the mineral interests to her original crossclaim against Alita and
   Craig. The district court, however, denied that motion and limited the 2016
   suit to the GALIC annuities. For that reason, Ava and Phyllis filed a second
   suit in 2018 against Alita and Craig seeking to recover the funds from those
   additional assets. The district court then granted summary judgment in favor
   of Ava and awarded her the value of the GALIC annuities. In its opinion, the
   district court determined that the circumstances surrounding Don’s decision
   to make Craig and Alita beneficiaries of the annuities gave rise to a rebuttable
   presumption of undue influence because Craig and Don had a confidential
   relationship and Craig was involved in the preparation of the challenged
   change-of-beneficiary forms. The district court concluded that Craig and
   Alita failed to provide sufficient evidence rebutting that presumption,
   thereby warranting judgment in favor of Ava.
          Craig and Alita appealed, and this court vacated the district court’s
   summary judgment and remanded for trial after determining that material
   fact issues existed as to whether Craig and Alita could rebut the presumption
   of undue influence. See Tanner I, 766 F. App’x at 84. As a preliminary matter,
   the Tanner I panel agreed with the district court that a presumption of undue
   influence existed due to Craig and Don’s confidential relationship and
   Craig’s active involvement in changing the beneficiaries of Don’s annuities.
   The court paused there, however, noting that material fact issues existed as
   to whether: (1) Craig acted in good faith, (2) Don acted with knowledge and
   deliberation of his actions and their consequences when he removed Ava as
   beneficiary of the annuities and added Alita and Craig, and (3) Don exhibited




                                          6
Case: 20-60588       Document: 00515940888         Page: 7   Date Filed: 07/16/2021




                                    No. 20-60588


   independent consent and action in changing the beneficiaries of the
   annuities, i.e., whether Don obtained independent advice from disinterested
   parties before making the beneficiary changes to the annuities.
          In July 2019, less than four months after remand from this court, the
   district court held a three-day bench trial on all pending issues between the
   parties. The court consolidated for trial the 2016 GALIC interpleader suit
   with Ava and Phyllis’s 2018 lawsuit alleging claims involving the Prudential
   Life Insurance policy proceeds, the Cetera IRA funds, the disputed mineral
   interests, and a claim under the Mississippi Vulnerable Persons Act
   (“MVPA”). In March 2020, the district court issued an opinion and final
   judgment in favor of Ava and Phyllis on all claims except their MVPA claim
   which was dismissed. See Great Am. Life Ins. Co. v. Tanner, No. 3:16-CV-70,
   DMB-JMV, No. 3:18-CV-23-DMB-JMV, 2020 WL 1541375 (N.D. Miss.
   Mar. 31, 2020).
          Ava and Phyllis filed a motion to amend requesting that the district
   court incorporate the dollar amounts into the final judgment and order Craig
   to convey the mineral interests back to Ava and Phyllis. The court granted in
   part and denied in part the motion and issued two amended judgments
   addressing the issues raised in the motion. Relevant here, the district court’s
   Second Amended Final Judgment voided all changes of beneficiaries that
   were the subject of the consolidated suits for undue influence. It then
   awarded to Ava and Phyllis the value of the Prudential Life Insurance policy
   ($186,000) and the mineral interests to split equally, with the mineral
   interests to be transferred to them by Craig. It awarded to Ava the value of
   the Cetera IRA account ($148,504.14) and the value of both GALIC annuities
   ($228,486.79). The district court specified in its judgment that Craig and
   Alita were jointly and severally liable for restitution of the funds from the
   Prudential Life Insurance policy and the Cetera IRA account. The Clerk of
   Court was directed to pay Ava the amount of the GALIC annuities on deposit



                                         7
Case: 20-60588      Document: 00515940888           Page: 8    Date Filed: 07/16/2021




                                     No. 20-60588


   with the court, including interest, the payment of which would apply toward
   the amount of the judgment against Craig. Craig and Alita filed this appeal.
                         III. Standard of Review
          “The standard of review for a bench trial is well established: findings
   of fact are reviewed for clear error and legal issues are reviewed de novo.”
   Deloach Marine Servs., L.L.C. v. Marquette Transp. Co., L.L.C., 974 F.3d 601,
   606 (5th Cir. 2020) (citation omitted). Mixed questions of law and fact are
   reviewed de novo. Rivera v. Kirby Offshore Marine, L.L.C., 983 F.3d 811, 816
   (5th Cir. 2020) (citation omitted). “[W]e will upset the district court’s
   findings of fact only if we are left with the definite and firm conviction that a
   mistake has been committed.” Deloach Marine Servs., 974 F.3d at 606–07
   (alteration in original) (citation omitted). We afford even greater deference
   to the district court’s findings when they are based on credibility
   determinations. Id. at 607. “[W]e employ a strong presumption that the
   court’s findings must be sustained even though this court might have
   weighed the evidence differently.” Id. (citation omitted).
                                IV. Discussion
          Neither party disputes on appeal that Mississippi law applies in these
   proceedings. Appellants Craig and Alita advance five primary arguments on
   appeal: (1) the district court improperly imposed a burden of clear and
   convincing evidence as to Alita; (2) the district court erred in imposing a
   requirement that Appellants must prove that Don received independent
   advice from a disinterested third party before making the beneficiary changes
   to his policies and accounts; (3) the district court improperly based damages
   on a theory of unjust enrichment which was neither pled nor proven; (4) the
   district court erred in imposing joint and several liability on Appellants; and
   (5) the district court improperly entered a judgment relating to the




                                          8
Case: 20-60588        Document: 00515940888          Page: 9    Date Filed: 07/16/2021




                                      No. 20-60588


   disposition of real property in Arkansas which is in the exclusive jurisdiction
   of the Arkansas probate courts. We address each of these arguments in turn.
   (1) Clear and Convincing Evidence Burden & (2) Independent Advice from Third
   Parties
             Appellants argue that the district court improperly imposed a burden
   of clear and convincing evidence on Alita because there was no evidence that
   she unduly influenced Don. They further argue that the district court erred
   in requiring them to show that Don received independent advice from
   disinterested third parties before making the challenged beneficiary changes.
   We disagree.
             Under Mississippi law, a litigant may establish a rebuttable
   presumption of undue influence where: “(1) a confidential relationship exists
   between the testator and a beneficiary, and (2) the beneficiary in the
   confidential relationship was actively involved in some way with preparing or
   executing the [testamentary instrument]” or inter vivos gift. Noblin v.
   Burgess, 54 So. 3d 282, 288 (Miss. Ct. App. 2010); see also Madden v. Rhodes,
   626 So. 2d 608, 618 (Miss. 1993) (extending the undue influence rule to inter
   vivos gifts). “[T]here must be some showing that [the beneficiary] abused
   the relationship either by asserting dominance over the testator or by
   substituting [his or] her intent for that of [the testator].” In re Will of Wasson,
   562 So. 2d 74, 78 (Miss. 1990). “Suspicious circumstances surrounding the
   creation of the [testamentary instrument or inter vivos gift] also raise the
   presumption.” In re Last Will & Testament & Estate of Smith, 722 So. 2d 606,
   612 (Miss. 1998). “[O]nce the required showing is made to raise the
   presumption of undue influence, the burden shifts to the proponents to rebut
   the presumption by clear and convincing evidence.” Noblin, 54 So. 3d at 288.




                                           9
Case: 20-60588     Document: 00515940888             Page: 10   Date Filed: 07/16/2021




                                      No. 20-60588


          A. Undue Influence: Craig
          In analyzing the issue of undue influence, the district court considered
   testimony from several witnesses put on by both sides. Based on its
   assessment of the credibility of the witnesses, the applicable law, and the
   whole of the evidence, the district court determined that Craig exerted undue
   influence over Don. The record clearly supports that a confidential
   relationship existed between Craig and Don, Craig was undisputedly a
   beneficiary of each asset except the trust, and that Craig actively participated
   in each challenged change to the beneficiary designations. While the district
   court did not require evidence relating to disinterested third parties, it did
   require some form of clear and convincing evidence from which it could
   conclude that the transfers were Don’s true, untampered, intent. With
   respect to the disinterested third party evidence that was presented, the
   district court observed that there was “simply no evidence that Don was
   acting on the advice of a competent person disconnected from him with
   respect to any of the changes at issue in these cases.” It noted that, although
   the record reflected that Don had interacted with numerous individuals in
   making the challenged changes, the interactions were limited to simple
   confirmations from these individuals that Don wanted to make each decision.
   Our review of the record supports the district court’s analysis. Four
   witnesses testified via video deposition and two witnesses appeared at trial.
   We briefly summarize the relevant portions of each witness’s testimony here.
          (a) Dr. Rhonda Gentry (Don’s Physician)
          Dr. Gentry testified via video deposition and did not appear at trial.
   When asked whether she thought Don was able to act independently and
   make his own decisions, Dr. Gentry replied, “[r]egarding his ability to
   participate in his medical care, yes.” When asked if she “[knew] anything
   beyond that” and she answered, “I don’t.” When asked whether she




                                          10
Case: 20-60588     Document: 00515940888           Page: 11    Date Filed: 07/16/2021




                                    No. 20-60588


   believed Don’s judgment was affected by his fatigue and anemia, she replied,
   “not in our relationship regarding his medical care.”
          Dr. Gentry did not testify as to Don’s capacity to make the specific
   beneficiary changes at issue on appeal and she cabined the applicability of her
   responses to his decisions affecting his medical care. Thus, her testimony did
   not constitute “clear and convincing” evidence to rebut the presumption of
   Craig’s undue influence over Don with respect to the challenged beneficiary
   changes.
          (b) Scottie Lactland (Branch Manager for Regions Bank)
          Lactland also testified via video deposition and did not appear at trial.
   During Lactland’s deposition, he not only had trouble remembering specific
   meetings with Don, he had trouble remembering who Craig and Alita were
   or when they accompanied Don to certain meetings. Lactland was able to
   vaguely remember that Don mentioned that he thought his daughter was
   stealing from him and that he wanted her removed from his accounts. When
   asked whether he made the beneficiary changes Don requested, Lactland
   replied, “[a]bsolutely, yes, I did.” But when questioned as to whether he
   discussed the disputed beneficiary changes with Don, Lactland replied, “I
   don’t recall if he explained it, but I know that he mentioned he wanted to
   change his beneficiary.”
          Lactland’s deposition testimony confirms that he made the
   beneficiary changes immediately after Don requested that they be made
   without advising or questioning Don or discussing any details with him.
   Lactland’s testimony did not constitute “clear and convincing” evidence to
   rebut the presumption of Craig’s undue influence over Don.




                                         11
Case: 20-60588     Document: 00515940888           Page: 12   Date Filed: 07/16/2021




                                    No. 20-60588


          (c) Phyllis Harden (Don’s Former Co-worker)
          Harden testified via video deposition and did not appear at trial. When
   asked whether she and Don discussed the beneficiary changes, Phyllis
   responded:
                 He did not go into detail, but he indicated that he
                 had a daughter that had taken advantage of him
                 on some 401(k) money . . . I didn’t ask details on
                 that. I did not ask. I mean, that was not any of my
                 business . . . I didn’t really ask him questions
                 about why he wanted the forms . . . the rest of our
                 conversation was mainly about work, different
                 things. But no, I did not question him why he’s
                 doing what he’s doing or are you sure.
   Harden’s deposition testimony reveals that she, like Lactland, simply
   confirmed that Don wanted to make the beneficiary changes in question. She
   did not advise or question Don or talk to him about his motives behind making
   the changes. She did not feel that the details of the beneficiary changes were
   any of her business. This is not “clear and convincing” evidence that would
   rebut the presumption of Craig’s undue influence over Don.
          (d) Terry Greene (Former Regions Employee)
          Greene testified at trial. He recounted that, because he didn’t know
   Don, he spoke to him a little longer, but he could not remember many of the
   details of their conversations. He could not remember whether Craig made
   the appointment or if Craig and Alita accompanied Don to the appointment.
   Greene testified that he did not give Don advice about the disputed
   beneficiary changes because Don had already made up his mind prior to
   arriving at Greene’s office. This is not “clear and convincing” evidence to
   rebut the presumption that Craig unduly influenced Don.




                                         12
Case: 20-60588    Document: 00515940888           Page: 13    Date Filed: 07/16/2021




                                   No. 20-60588


         (e) Stephen Jones (Legal Assistant at Frank Dudeck’s Law Firm)
         Jones did not appear at trial but testified via video deposition. Jones
   testified that, from his memory, Don “was fine” when he signed the trust
   and other related documents, but he could not remember why Don amended
   the trust. Jones was able to remember that Craig accompanied Don to a
   meeting, but he wasn’t sure exactly why Don wanted to meet. He thought it
   could have been about his IRA or his 401(k). He remembered that Craig
   talked as often as Don did, but he could not remember the details of what
   they spoke about. Jones was asked about other meetings with Don and Craig
   but could not remember the details of those meetings either except that they
   requested the changes that were made. Nothing Jones testified to qualifies as
   “clear and convincing” evidence to rebut the presumption that Craig unduly
   influenced Don.
         (f) Tarishan Winder (Notary)
         Winder testified very briefly at trial. She recalled that Don, Craig, and
   Alita were all present at least once when she notarized Don’s trust. When
   asked if it appeared as if anyone was exerting any influence or intent over
   Don, Winder responded “I didn’t perceive that.” When asked whether she
   discussed the substance of any of the documents with Don before notarizing
   them, Winder replied “No, I didn’t go into details. Typically, whenever
   someone put[s] a document before me, I ask them to tell me what the
   document is and are they sure this is something they want to sign and
   notarize. So we didn’t go into details about anything.” Winder’s testimony
   was unremarkable and did not amount to “clear and convincing” evidence
   that would rebut the presumption of Craig’s undue influence.
         We conclude that the district court’s decision to minimize the
   probative weight of the testimony of these six witnesses was reasonable and
   supported by the record. Each witness simply confirmed that Don wanted to




                                        13
Case: 20-60588     Document: 00515940888            Page: 14    Date Filed: 07/16/2021




                                     No. 20-60588


   make the beneficiary change at issue and then proceeded as directed.
   Consequently, we agree with the district court that Craig failed to produce
   clear and convincing evidence to rebut the presumption that he unduly
   influenced Don with respect to the challenged beneficiary designations.
          In In re Fankboner, another will contest suit, the Mississippi Supreme
   Court held the disputed bequest to be valid. 638 So. 2d 493, 497 (Miss. 1994).
   There, a father chose to leave half of his estate to his biological daughter after
   declaring in a letter months earlier that he wanted her forgiveness. Id. at 494
   n.1. Several witnesses testified that he privately divulged to them his reasons
   for changing his will weeks prior to signing the amended instrument. Id. at
   495–96. The court concluded that “clear and convincing evidence” of
   Fankboner’s independent consent and action existed because “the evidence
   is replete with statements that Fankboner acted independently of [his
   daughter].” Id. at 496–97.
          Here, there is no evidence that Don discussed his reasons for changing
   beneficiaries with anyone, only that he occasionally declared that he thought
   Ava might be stealing from him. Additionally, the evidence in this case is not
   “replete with statements” that Don acted independently of Craig. The
   record confirms that Don rarely, if ever, acted independently of Craig and
   that Craig made at least half a dozen two-hour trips to accompany Don to
   make financial decisions that benefited himself or his mother. Further, there
   is no evidence in the record here, as there was in Fankboner, that Don was
   able to have private conversations with anyone outside of Craig’s presence
   or that he discussed the substance of the beneficiary changes with anyone
   before making them.
          The record reveals that, near the time that Craig began escorting Don
   to make the beneficiary changes, Don could no longer communicate with his
   own family. His cellphone number was changed and allegedly kept private.




                                          14
Case: 20-60588      Document: 00515940888            Page: 15    Date Filed: 07/16/2021




                                      No. 20-60588


   Additionally, the overt hostility that Craig displayed toward Ava in their
   written communications was disturbing at best. None of these facts existed
   in Fankboner. Further, the disputed bequest in Fankboner was reasonable—a
   father chose to leave half of his estate to his biological daughter after declaring
   in a letter months earlier that he wanted her forgiveness. But here, it seems
   puzzling that Don would choose to leave nearly everything he owned to two
   people he had only known for a few years and who became aggressively close
   to him just prior to his death while he was battling cancer.
          After reviewing the evidence presented at trial, the district court held
   that “the transfers of the [a]ssets . . . [that] Phyllis and Ava argue were
   improper must be deemed void.” As discussed above, Mississippi law
   supports this conclusion. Id. at 495 (observing that if there is no “substantial
   evidence, either from the circumstances, or from a totally disinterested
   witness from which the court can conclude that the transfer instrument
   represented the true, untampered, genuine interest of the grantor . . . . then
   as a matter of law the transfer is voidable” (internal quotation marks and
   citation omitted)). The district court’s finding of undue influence as to Craig
   is amply supported by the record. Appellants’ claims are without merit.
          B. Undue Influence: Alita
          The district court then concluded that the trial record was insufficient
   to raise a presumption of undue influence as to Alita so the undue influence
   claims against her failed. Given this conclusion, the district court did not, as
   Appellants contend, impose a burden of clear and convincing evidence on
   Alita. It did, however, point to its previously entered pretrial order
   identifying “as a contested issue of law whether ‘[i]f Alita Mitchell is not
   found to have unduly influenced Don, can she nevertheless be liable for
   damages for any undue influence asserted by her son Craig that benefited
   her.’” The court noted that “[t]his unambiguous reference to seeking




                                           15
Case: 20-60588     Document: 00515940888           Page: 16    Date Filed: 07/16/2021




                                    No. 20-60588


   recovery even in the absence of undue influence was sufficient to place Alita
   on notice that Phyllis and Ava intended to seek recovery from Alita of the
   assets subject to Craig’s undue influence.” The district court continued that,
   under Mississippi law, “a recipient of money paid by mistake must make
   restitution to the owner of the money unless the recipient [detrimentally
   relied] on receipt of the funds.” See U.S.F. & G. Co. v. Newell, 505 So. 2d
   284, 287 (Miss. 1987). It concluded that, because it had definitively found
   undue influence on the part of Craig and the necessary voiding of transfers,
   it could not be disputed that Alita had received the Prudential Life Insurance
   policy proceeds and the Cetera IRA funds by mistake. Further, because there
   was no evidence that Alita detrimentally relied on the receipt of these funds,
   she was obligated to make restitution to Phyllis and Ava for their value.
   Mississippi law again supports the district court’s analysis. See Newell, 505
   So. 2d at 287 (“The insurer is entitled to a directed verdict for restitution of
   money the insurer paid by mistake unless the insured can show that he
   significantly changed his position relying on the overpayment making it
   inequitable to require him to return the money.”). Appellants’ arguments to
   the contrary are meritless.
   (3) Damages
          Next, Appellants argue that the district court erred in awarding
   damages against Craig based on a theory of unjust enrichment because he
   does not have possession of the assets at issue. We disagree. The record
   reflects that the damages assessed against Craig by the district court were
   actually based on its conclusion that Craig exerted undue influence over Don
   prior to his death, not based on a theory of unjust enrichment. The district
   court’s July 2020 order on Ava and Phyllis’s motion to amend the final
   judgment states “unlike the concept of restitution, damages for undue
   influence, which ‘comprehends fraud,’ necessarily depend on the value of
   the property lost, not the enrichment of the defendant.” It continued, “Craig



                                          16
Case: 20-60588     Document: 00515940888            Page: 17   Date Filed: 07/16/2021




                                     No. 20-60588


   is liable for the value of the funds lost as a result of his undue influence[.]”
   The district court’s Second Amended Final Judgment directed the Clerk of
   Court to pay Ava the amount of the annuities on deposit with the court, and
   provided that such payment “shall apply towards the amount of the
   judgment against Craig Cheatham as to the value of the annuities awarded.”
          The record is clear that the district court did not award damages based
   on a theory of unjust enrichment. It awarded damages based on a finding of
   undue influence on Craig’s part. Additionally, the damages assessed against
   Craig with respect to the GALIC annuities were satisfied by the district
   court’s direction to the Clerk of Court to pay Ava the amount of the annuities
   on deposit with the court. Appellants’ arguments on these issues are wholly
   meritless and unsupported by the record.
   (4) Joint and Several Liability
          Appellants next argue that the district court erred in holding them
   jointly and severally liable for the GALIC annuities, the Prudential Life
   Insurance policy, and the Cetera IRA account. We are unpersuaded.
          As a preliminary matter, the district court’s Second Amended Final
   Judgment and its July 2020 order on Ava and Phyllis’s motion to amend the
   final judgment provide that Craig and Alita are jointly and severally liable for
   only the Cetera IRA account and the Prudential Life Insurance policy
   funds—not the GALIC annuities. Citing the Restatement of Restitution, the
   district court determined that, because the claims against Craig and Alita
   were founded on a single deprivation, the loss of the transferred assets, joint
   and several liability is appropriate. We agree. As the district court observed,
   the Restatement of Restitution provides:
                 Where a claim against two persons is founded
                 upon a single deprivation as it is where a tort
                 resulting in a single harm has been committed by




                                          17
Case: 20-60588        Document: 00515940888              Page: 18       Date Filed: 07/16/2021




                                         No. 20-60588


                   two persons concurrently or acting in co-
                   operation, the injured person, while having a
                   cause of action against each of the parties for the
                   entire amount of injury, is entitled only to one
                   satisfaction. If he obtains judgment against one
                   and it is satisfied, he thereby loses his claim
                   against the other.
   Restatement (First) of Restitution § 147 cmt. d (1937). The district court
   correctly reasoned that this part of the Restatement “effectively imposes
   joint and several liability on a restitution defendant when the action is
   founded ‘upon a single deprivation.’” See also City of Jackson v. Estate of
   Stewart ex rel. Womack, 908 So.2d 703, 711 (Miss. 2005) (“This Court
   recently held ‘that “[t]here can be but one satisfaction of the amount due the
   plaintiff for his damages”. . . Thus, double recovery for the same harm is not
   permissible.’” (quoting Medlin v. Hazlehurst Emergency Physicians, 889 So.2d
   496, 500–01 (Miss. 2004))). Further, the district court correctly declined to
   hold that Appellants were liable in tort, under Mississippi statutory law, or
   under the indivisible injury doctrine. 2
           The district court’s analysis on this issue makes clear that its
   imposition of joint and several liability on Craig and Alita with respect to the
   Prudential Life Insurance policy proceeds and the Cetera IRA account funds
   was, at least in part, to prevent Appellees from obtaining a double recovery.
   This is a purpose intended to benefit Appellants, not cause their detriment
   as they contend. Moreover, Appellants’ argument that joint and several
   liability should not apply because “the [c]ourt stated that the Appellees had


           2
             See D & W Jones, Inc. v. Collier, 372 So. 2d 288, 294 (Miss. 1979) (discussing the
   indivisible injury doctrine, the court held “that the separate, concurrent and successive
   negligent acts of the appellees which combined to proximately produce the single,
   indivisible injury to appellant’s property . . . rendered appellees jointly and severally
   liable”).




                                               18
Case: 20-60588     Document: 00515940888            Page: 19    Date Filed: 07/16/2021




                                     No. 20-60588


   not proven an act of undue influence on Craig Cheatham’s part and that his
   actions might have been justified” is utterly false and completely
   contradicted by the record.
          The district court did not err in imposing joint and several liability on
   Craig and Alita with respect to the Prudential Life Insurance policy and the
   Cetera IRA account.
   (5) Disposition of Real Property in Arkansas
          Finally, Appellants argue that the district court erred in entering a
   judgment related to the disposition of real property in Arkansas, i.e., the
   disputed mineral interests, because doing so was within the exclusive
   jurisdiction of the Arkansas probate courts. We disagree.
          This court has acknowledged the Supreme Court’s doctrine set forth
   in Fall v. Eastin “that a court has no jurisdiction over realty located in another
   state and that any decree purporting to have an in rem effect on such foreign
   realty is void, thus relieving the situs state of any obligation to recognize that
   judgment under principles of Full Faith and Credit.” Allis v. Allis, 378 F.2d
   721, 723–24 (5th Cir. 1967) (citing Fall v. Eastin, 215 U.S. 1, 6–8 (1909)). The
   court, however, stated that:
                 [An] exception to this doctrine is that a court
                 having in personam jurisdiction over a litigant
                 may indirectly act upon realty situated in another
                 jurisdiction by means of an equitable decree
                 directing that party to convey title to the foreign
                 realty to another. If the court, having properly
                 acquired such personal jurisdiction over the
                 party before it, enforces its decree by compelling
                 a conveyance . . . such conveyance is entitled to
                 Full Faith and Credit in the situs state.




                                           19
Case: 20-60588     Document: 00515940888            Page: 20   Date Filed: 07/16/2021




                                     No. 20-60588


   Allis, 378 F.2d at 724 (footnote omitted) (citing Fall, 215 U.S. at 8). The court
   may not, however, “transfer title in the other state.” Adar v. Smith, 639 F.3d
   146, 159 (5th Cir. 2011).
          Here, because the district court had personal jurisdiction over Craig,
   it had authority to declare the transfer of the mineral interests void for undue
   influence. We further agree with the district court that “irrespective of the
   location of the mineral interests,” it had “authority to declare the transfer of
   the mineral interests void for undue influence and the authority to direct
   Craig to convey the interests [back] to Phyllis and Ava.” See In re Fankboner,
   638 So. 2d at 495. Moreover, the district court modified its order and
   judgment to make clear that it was limited to an equitable decree ordering
   Craig to convey the mineral interests back to Ava and Phyllis and not
   transferring title to the mineral interests. See Adar, 639 F.3d at 159.
          The district court did not err in ordering Craig to convey the
   improperly obtained mineral interests back to Ava and Phyllis.
                                V. Conclusion
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                          20